DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

New Grounds of Claim Objections
Claims 1, 14 and 18 are objected to because of the following informalities:  
In claim 1, on line 9 thereof, note that “configured to configured” should be changed to just  - - configured to - - , that is the second occurrence of “configured” should be deleted.  
In claim 14, on line 7 thereof, note that “element, loop circuit” should be  - - element, the loop circuit - -.
In claim 18, on line 9 thereof, note that “configured generate” should be  - - configured to generate - -.  
Appropriate correction is required.

Withdrawn Double Patenting
The response received 04 February 2021 has overcome the prior double patenting rejections, which have therefore been withdrawn.

Withdrawn Claim Rejections - 35 USC §§ 102 and 103
The response received 04 February 2021 has overcome the previous rejections based on prior art references, and they have therefore all been withdrawn.


New Grounds of Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4-7, 9, 10, and 13-22 are rejected under 35 U.S.C. § 103 as being unpatentable over Iwaki et al. U.S. 9,742,377 (Iwaki hereinafter) taken alone.
Before beginning, it should be noted that:  Iwaki Fig. 8B is considered to be virtually the same as Applicants’ Fig. 1B;  Iwaki Fig. 8A is equivalent to the left half of Applicants’ Fig. 13; and Iwaki Fig. 14 is equivalent to Applicants’ Fig. 19.  Since the structures are the same, this is considered as strong evidence that the structures of Iwaki are capable of the same functions, being functioning as a Lamb wave element.
Consequently regarding claims 1 and 22, Figs. 8A-B of Iwaki disclose a modification of a first embodiment (see e.g. col. 7, lines 9-12) that is shown in Figs. 1-3 (see e.g. col. 1, line 66 to col. 2, line 5), which is an acoustic wave device, comprising:  a bulk acoustic wave (BAW) resonator S4 including a piezoelectric layer 14 with a portion 14a positioned between a first electrode 12a and a second electrode 16a (see 
Regarding independent claims 14 and 18, the device shown in Iwaki Figs. 8A-B is disclosed as used in a radio frequency module that is a duplexer (see e.g. Fig. 16) RF front end circuit, and used in a wireless communication device comprising:  such a duplexer RF front end; and an antenna Ant (see Fig. 16 and also Fig. 5B) in communication with the band pass filter 40 that is connected to the laterally coupled resonator 50 which may be either the transmit or receive filter 32, 30 (see e.g. col. 6, line 66 to col. 7, line 1).
Regarding claims 4, 15, and 19, the bulk acoustic wave resonator S4 is a film bulk acoustic wave resonator (FBAR) having a cavity 18a (see col. 8, lines 32-36).

Regarding claims 6, 7, 17, and 20, the laterally coupled resonator 50 includes a piezoelectric layer 14 portion 14b that is the same material as the piezoelectric layer 14 portion 14a of the BAW resonator S4 and is an aluminum nitride layer (see e.g. col. 4, lines 14-15).
Regarding claim 9, the BAW resonator S4 and the laterally coupled resonator 50 have separate cavities 18a and 18b, respectively.
Regarding claim 13, the laterally coupled resonator 50 includes an upper electrode 16b that is an interdigital transducer as clearly seen in top view Fig. 8A (see col. 7, lines 12-15), the interdigital transducer electrode having free edges, i.e. as opposed to grating reflectors.
Regarding claim 21, the loop circuit is coupled to the filter 40 at an input resonator S4 and at an output resonator S1 (see e.g. Figs. 1 and 5A, and col. 3, lines 19-20), the input resonator being the bulk acoustic wave resonator S4, and the output resonator S1 being included in the additional bulk acoustic wave resonators.
	However as discussed above, the laterally coupled resonator 50 is not explicitly disclosed as a “Lamb wave element”, but it has a structure that is virtually identical to Applicants’ Fig. 1B Lamb wave element, which by Applicants’ admission is known to “combine features of a SAW element and a BAW element” (see Applicants’ specification section [0088], lines 1-5 thereof), and which the Iwaki laterally coupled resonator 50 does as well by having an interdigital transducer 16b and a bottom electrode 12b.  Consequently, it is believed that the laterally coupled resonator 50 of Iwaki is capable of 
	Therefore, based on the identical structures in the prior art reference Fig. 8B and Applicants’ disclosure Fig. 1B, the laterally coupled resonator 50 may already be a Lamb wave element.  However, if it is not, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the device of Iwaki (Figs. 8A-B), if even necessary, such that the laterally coupled resonator 50 would have been a Lamb wave element utilizing Lamb waves as the lateral waves for the laterally coupled resonator, because such an obvious modification would have been the mere use of a notoriously well known and art recognized alternative type of lateral wave in the acoustic wave resonator art wherein one of ordinary skill would have been well versed in lateral wave modes and chosen a lateral wave mode as well as subset of the wave mode (e.g. asymmetric Lamb wave or symmetric Lamb wave, harmonic, etc.), based on requirements of each individual intended use as would have been common knowledge in the art.  Additionally, other references of record provide evidence that the laterally coupled resonator 50 structure of Iwaki would have provided a Lamb wave element (see e.g. the previously applied Onda reference at Figs. 6F, 6G, 8E and section [0123], the last 3 lines thereof).
	Regarding claim 10, Iwaki explicitly discloses that the BAW resonator S4, and additional BAW resonators S1-S3 and P1-P3 may be a solidly mounted resonator (see Fig. 13B and col. 8, lines 32-40) that includes an acoustic reflector 21.
. 

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Iwaki U.S. 9,742,377 in view of Hara et al. U.S. 2010/0019866 (of record){Hara2 hereinafter and in the prior Office action}.
Iwaki discloses the invention as discussed above, except that Iwaki Fig. 8B shows separate cavities 18a, 18b, and so does not show the bulk acoustic wave resonator and the laterally coupled Lamb wave element “share a cavity”.
Hara2 teaches that it would have been known to form acoustic wave resonators over a common shared cavity 35 (see e.g. Figs. 9A-10) in order to provide the benefits of the ability to arrange the resonators close to each other and the reduction of the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the device of Iwaki (Figs. 8A-B) such that the bulk acoustic wave resonator and the laterally coupled Lamb wave element 50 would have shared a common cavity, because such an obvious modification as arranging two acoustic resonators on a shared common cavity would have provided the advantageous benefits of the ability to have arranged the resonators closer together and to have provided fewer through holes for etching the fewer number of cavities, which would have led to the further benefit of downsizing the device and the larger band pass filter RF module duplexer in which it were included, as explicitly suggested by Hara2 (see section [0077]), wherein such benefits to be achieved would have motivated one of ordinary skill in the art to have made the modification.

Claims 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Iwaki U.S. 9,742,377 in view of Onda et al. U.S. 2013/0271238 (of record){Onda hereinafter}.
Iwaki discloses the invention as discussed above, except that Fig. 8B shows a cavity 18b under the laterally coupled Lamb wave element 50 rather than a Bragg reflector. 
Onda discloses and provides evidence that it would have been well known to provide a Bragg reflector in place of a cavity under not only bulk acoustic wave resonators, but also under laterally coupled Lamb wave elements (see Figs. 15 and sections [0117]-[0118] and [0209]) so that the Lamb wave element is also solidly 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the device of Iwaki (Figs. 8A-B) by having replaced the cavity 18b under the laterally coupled Lamb wave element with a Bragg reflector, for the same reasons given in the immediately preceding rejection, that is, it would have been the mere substitution of an art recognized alternative Lamb element support structure as explicitly suggested and evidenced by Onda (see Figs 6F-G vs. Fig. 15) and because such an obvious modification would have provided a stronger support and hence a more robust resonator, wherein such a benefit to be achieved would have motivated one of ordinary skill in the art to have made the modification.

Claim 12 is rejected under 35 U.S.C. §103 as being unpatentable over Iwaki U.S. 9,742,377 in view of Zou “High Quality Factor Lamb Wave Resonators” (cited by Applicants).
Iwaki discloses the invention as discussed above, but does not show gratings, i.e. reflectors, disclosed on the opposing sides of the interdigital transducer 16b.
Zou discloses on page 11, section 1.2.3 that laterally coupled Lamb wave elements would have been known to use either edge reflection or grating reflectors where Fig. 1-11(a) uses reflectors and Fig. 1-11(b) uses edge reflection.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the device of Iwaki (Figs. 8A-B) by having .

Response to Amendment
It is noted that Applicant should have been given a Notice of a Non-responsive amendment because claim 14 has been improperly amended by having in no way addressed the subject matter at the last two lines of original claim 14 regarding “a radio frequency switch coupled to the band pass filter…”  However, since the reply was a bona-fide reply in all other ways, and the Examiner has expended time in drafting this reply, in the interest of a speedy prosecution the Examiner is issuing this Final Rejection.  Because the improper amendment to claim 14 can be considered to make the record unclear, the Examiner suggests the following.

In order to provide a clear record, the Examiner suggests:  1) that claim 14 be cancelled; 2) that a new claim 23 be added including the subject matter of claim 14 as Applicants desire it to be presented which is unclear at the moment; and then 3) change the dependency of claims 15, 16 and 17 to the new claim 23.

Response to Arguments
Applicant’s arguments received 04 February 2021 with respect to the claims and prior rejections based on Onda and Irieda have been considered, and while persuasive regarding the prior rejections, which have all been withdrawn, are moot because the new grounds of rejection do not rely on either of these reference applied in the prior rejections of record for any teaching of a specific combination of features specifically challenged in the arguments.  The new reference to Iwaki teaches the subject matter and particularly recited combination of features specifically challenged in the arguments (see sections E. and F. of the response) and added to claim 1 in the last paragraph thereof i.e., regarding every one of the recited the “loop circuit” and “attenuation element” and “anti-phase signal to a target signal”, and which is also now included in independent claims 14 and 18 as amended.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA SUMMONS whose telephone number is (571)272-1771.  The examiner can normally be reached on M-Th, M-F: 10:30am-8:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





bs 								/BARBARA SUMMONS/May 10, 2021                                                                Primary Examiner, Art Unit 2843